DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 24 January 2022 in which claim 5 was canceled, and claims 1, 2, 6, 7 and 17 were amended to change the scope and breadth of the claims.
	Claims 1-4, 6-14 and 16-20 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment, filed 24 January 2022, with respect to the rejections of claims 1, 3-14 and 16-20 under 35 U.S.C. § 112(a) for scope of enablement, has been fully considered and is persuasive.
Claim 1 has been amended to recite the inflammatory disorders from previously presented claim 2. The rejection is hereby withdrawn.

Applicant’s amendment, filed 24 January 2022, with respect to the rejection of claims 6, 7, 18 and 19 under 35 U.S.C. § 112(d), has been fully considered and is persuasive. Claim 5 has been canceled. Claims 6 and 7 have been amended to depend from claim 1. Claim 17 has been amended to recite “m+m’=1 and 2 is 60%-90%”. Claims 18 and 19 properly narrow the scope of claim 17. The rejection is hereby withdrawn.


Claim 1 has been amended to recite “and wherein in the mannuronic diacid composition, the total weight of mannuronic diacids with m+m’=1 and 2 is no less than 50% of the total weight of the composition.”. 
The prior art of record do not teach, suggest or provide motivation to modify the oligomannuronate diacids such that m+m’=1 or 2, let alone both in the amount presently claimed. The rejection is hereby withdrawn. 

Applicant’s amendment and arguments, filed 24 January 2022, with respect to the provisional obviousness-type double patenting rejections over copending Application Nos. 17/256,738, 17/256,807, and 17/256,950 have been fully considered and are persuasive because the present claims are directed towards the treatment of a patient suffering from vascular inflammation and neuroinflammation, while the claims of the ‘738 Application are concerned with treating vascular dementia, ‘807 for Parkinson’s disease, and ‘950 for pain. 
While vascular inflammation and neuroinflammation can lead to vascular dementia or Parkinson’s disease, they are not necessarily the only pathological mechanisms by which vascular dementia and Parkinson’s disease arises. In addition, there is no teaching, suggestion or motivation in the art that would lead one of ordinary skill to expect that treating vascular dementia or Parkinson’s disease would also treat vascular inflammation or neuroinflammation. Similarly, while some of the claimed inflammatory diseases are painful, one having ordinary skill in the art would not have been motivated to administer a composition known for treating pain to a person suffering from say arthritis or ankylosing spondylitis. The rejections are hereby withdrawn.
Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 24 January 2022, where the limitations in pending claim 1 as amended now have been changed.  Therefore, rejections from the previous Office Action, dated 24 September 2021, have been modified and are listed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-4, 6-14 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-12, and 15-22 of copending Application No. 16/474,928 (reference application) in view of Ding et al. ‘594 (CN106344594A, cited in previous Office Action). 
The claims of the reference Application teach a composition comprising a mannuronic diacid oligosaccharide composition comprising a mixture of mannuronic diacids that is the same as the presently claimed mannuronic diacid composition. In addition, the claims of the reference Application teach it can be used to treat a patient with senile dementia, but not the presently claimed inflammatory states.
Ding et al. teach a method of treating inflammation, including vascular inflammation, neuroinflammation, arthritis, ankylosing spondylitis, inflammatory bowel disease, inflammatory diabetic ulcer, and inflammatory skin disease (p.11, para [0043]), the method comprising administering an algin oligosaccharide of formula (I) or (II), where n is an integer from 0 to 20, n=0 to 10 is preferred, n= 2 to 8 is more preferred, and n=4 is most preferred (para [0015]). Ding et al. teach formula (I) is preferably sodium salt (para [0016]) of mannuronic acid oligosaccharide (para [0037]). Ding et al. teach the composition in combination with a pharmaceutically acceptable carrier (para [0020]).

One having ordinary skill in the art would have been motivated to administer an effective amount of a mannuronic diacid oligosaccharide to a subject having vascular inflammation, neuroinflammation, arthritis, ankylosing spondylitis, inflammatory bowel disease, inflammatory diabetic ulcer, and inflammatory skin disease because Ding et al. expressly teach mannuronic acid oligosaccharide having structurally overlapping features to the claimed composition are effective for treating the aforementioned inflammatory conditions.
The instant claims are prima facie obvious over the claims of the reference Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive. 
Applicant contends the ‘928 Application claims and teaches a method for treating a patient with senile dementia. 
The above arguments are not found persuasive, because the ‘928 Application is also directed towards claims solely directed to the composition itself that is the same as the composition presently claimed. In addition, it shares structurally overlapping features with the mannuronic diacid of Ding et al. 
The rejection is hereby maintained.

The following are additional provisional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards mannuronic diacid compositions having the same structure as those recited in the instant claims. For the sake of brevity, these have been summarized as below:

Claims  1-14 and 16-20  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of copending Application No. 17/256,889 in view of Ding et al. ‘594. 
Claims  1-14 and 16-20  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-22 of copending Application No. 17/256,853 in view of Ding et al. ‘594.
Thus, the instant claims are prima facie obvious over the claims of the copending Application.

Response to Arguments
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive. 

The above argument is not found persuasive because claim 1 includes treating a patient with inflammatory diabetic ulcer, which necessarily includes treating a patient with diabetes. In addition Ding et al. ‘594 teach a method of treating inflammation, including vascular inflammation, neuroinflammation, arthritis, ankylosing spondylitis, inflammatory bowel disease, inflammatory diabetic ulcer, and inflammatory skin disease comprising administering an algin oligosaccharide with a size similar to the present claimed oligosaccharide.

With respect to the ‘853 Application, Applicant has asked the rejection be held in abeyance until the time of allowance. The present application would be allowable if a terminal disclaimer is filed over the remaining provisional double patenting rejections. The rejection is hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623